IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT

                                  __________________

                                     No. 95-30435
                                  (Summary Calendar)
                                  __________________


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

ALFRED HENRY, JR.,

                                               Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                       (USDC No. 93-CR-20001)
                         - - - - - - - - - -
                           December 7, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

       Appellant appeals his conviction and sentence for possession

of a machinegun in relation to a drug trafficking crime.              He argues

that       he   was    entitled    to   downward   departures   for   providing

substantial assistance to the Government and for reduced mental

capacity and that the Government breached the plea agreement.               We

have reviewed the record and the reasoning of the district court

and find no reversible error.             Thus, essentially for the reasons

       *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
stated orally by the district court at the hearing held on April

27, 1995, and in the written ruling issued the same day, the

conviction and sentence are

AFFIRMED.




                               2